UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                           Specialist KYLE L. PURDY
                          United States Army, Appellant

                                   ARMY 20120400

                      Headquarters, III Corps and Fort Hood
                         Patricia H. Lewis, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain
Robert N. Michaels, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Captain Sam Gabremariam, JA; Captain T. Campbell Warner, JA (on brief).


                                 26 September 2014

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of desertion, three specifications of
absence without leave, seven specifications of larceny, and two specifications of
knowingly receiving stolen property in violation of Articles 85, 86, 121, and 134,
Uniform Code of Military Justice, 10 U.S.C. §§ 885, 886, 921, 934 (2012)
[hereinafter UCMJ], respectively. The military judge sentenced appellant to a
dishonorable discharge, confinement for 18 months, and reduction to the grade of E-
1. The convening authority approved the sentence as adjudged. The appellant
received 141 days of confinement credit against the sentence to confinement.

       This case is before us for review pursuant to Article 66, UCMJ. In his sole
assignment of error, appellant asks this court to provide appropriate relief to remedy
the dilatory post-trial processing of his case. We agree that relief is appropriate in
this case and grant 30 days confinement credit.
PURDY—ARMY 20120400

       The convening authority took action 296 days after the sentence was
adjudged. The record in this case consists of one volume, and the trial transcript is
124 pages. Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the unjustified dilatory post-trial processing. UCMJ art. 66(c); United States v.
Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ,
service courts are] required to determine what findings and sentence ‘should be
approved,’ based on all the facts and circumstances reflected in the record, including
the unexplained and unreasonable post-trial delay.”); see generally United States v.
Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613,
617 (Army Ct. Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army
Ct. Crim. App. 2000). It took 197 days to transcribe the record in this case. The
government has provided no explanation in the record of trial or in its post-trial
submissions for this delay. Moreover, the government concedes that relief in this
case is appropriate where the delay between announcement of sentence and action
without any explanation from the Staff Judge Advocate could “adversely affect the
public’s perception of the fairness and integrity of military justice system . . . .”
Ney, 68 M.J. at 617. We agree and provide relief in our decretal paragraph.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as extends to a dishonorable discharge, confinement for
seventeen months, and reduction to the grade of E-1. All rights, privileges, and
property, of which appellant has been deprived by virtue of this decision setting
aside portions of the sentence are ordered restored. See UCMJ arts. 58a(b), 58b(c),
and 75(a).


                                       FOR THE COURT:




                                       MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                       Clerk of Court
                                       Clerk of Court




                                          2